Title: From Charles Francis Adams to Abigail Smith Adams, 6 March 1814
From: Adams, Charles Francis
To: Adams, Abigail Smith



Honoured Grandmama
St: Petersburg 6 March, 1814

At Mr: Fishwick’s School, where I am, there are sixteen boys besides myself, and besides his two daughters, Charlotte and Eliza.
We learn on Mondays and Fridays Russian; on Tuesdays and Thursdays German; and on Tuesday Morning, Drawing; on Wednesdays and Fridays, French, Every day English Spelling and Grammar. Writing every day except Saturdays and cyphering sometimes.
On Saturdays in the Morning we read in the Testament and say the Catechism: and at twelve O’Clock all the boys go home and stay till Monday morning.
On Sundays and the other days when I stay at home I read three chapters in the French Bible to Papa. I have read through the New Testament; and have got to the second book of Chronicles in the Old Testament.
And now, my Dear Grand-mama, I have told you how I pass my time, and I am, / your Dutiful Grand-son
Charles Francis Adams.